Flint Telecom Group, Inc. Human Resources 303 Park Ave. S., Suite 1420 New York, NY 10010 October 6, 2008 Christopher Knight 1 West St. New York, NY 10004 Dear Christopher, We are happy to make you this offer of employment at Flint Telecom Group, Inc. under the following terms and conditions, with a start date of October 6, 2008.This letter supersedes any prior discussions between us concerning the following terms and conditions. Your job title will be Chief Information Officer (CIO). You will report to Vincent Browne, CEO.Your salary as an exempt employee will be two hundred forty thousand dollars ($240,000) per year, $20,000 to be paid monthly in arrears, or on a more frequent basis at the discretion of Flint, and subject to normal withholdings.Subject to the receipt of appropriate back-up documentation, the Company shall pay, up to a maximum of $7,500 per month, towards your rent for an apartment located in New York City.This monthly rental allowance is conditional upon up to two Company employees at any one time being allowed to stay in the apartment at any time during Company business trips. You are also eligible to receive an annual bonus of up to $240,000, based on Company performance and to be further defined by Mr. Browne and approved by the Company’s Board of Directors. We will also issue to you 2,660,000 shares of unvested restricted common stock.These shares shall vest over a four-year period, such that 25% of the shares shall vest at your one year anniversary with the Company, and the remaining portion shall vest quarterly thereafter, so that 100% shall be vested as of your fourth annual anniversary with the Company.You agree and acknowledge that none of these common shares acquired are, and may never be, registered under the Securities Act of 1933 or under any state securities or "blue sky" laws of any state of the United States, and, unless so registered, may not be offered or sold in the United States or, directly or indirectly, to U.S. Persons (as that term is defined in Regulation S under the Securities Act of 1933), except in accordance with the provisions of Regulation S, pursuant to an effective registration statement under the Securities Act of 1933, or pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933 and in each case only in accordance with applicable state and federal securities laws. You will receive two weeks of paid vacation per year, 5 paid sick days per year, and paid holidays as per the Company plan. You will be entitled to receive additional Flint benefits made available to other employees to the full extent of your eligibility, such as healthcare, dental and vision insurance, and in a 401k retirement program, if and when these additional benefits become available.
